                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


STEFAN GETZIK
320 Crabapple Drive
Washington, Pennsylvania 15301

       and                                               Case No.: 20-cv-234

JULIE GETZIK                                             JURY TRIAL DEMANDED
320 Crabapple Drive
Washington, Pennsylvania 15301

               Plaintiffs,

       v.

HENDRICKSON CHIROPRACTIC OFFICE, S.C.
2020 Jackson Street
Oshkosh, Wisconsin 54901

       and

JANA L. GARL
2020 Jackson Street
Oshkosh, Wisconsin 54901

               Defendants


                                          COMPLAINT


       COMES NOW Plaintiffs, Stefan Getzik and Julie Getzik , by their counsel, WALCHESKE

& LUZI, LLC, as and for a claim against Defendants, Hendrickson Chiropractic Office, S.C. and

Jana Garl, allege and show to the Court as follows:




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 1 of 11 Document 1
                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Stored Communications Act, as amended, 18

U.S.C. §§ 2701 et seq. (“SCA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws,

Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin.

Code § DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”), and

Wisconsin common law defamation, and these claims are so related in this action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

       3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendants reside and/or operate their business in the Eastern District of Wisconsin and the

unlawful actions, conduct, and employment practices of which Plaintiffs complain occurred within

the Eastern District of Wisconsin.

                                     PARTIES AND COVERAGE

       4.      Plaintiff, Stefan Getzik, is an adult male resident of the State of Pennsylvania with a

post office address of 320 Crabapple Drive, Washington, Pennsylvania 15301.

       5.      Plaintiff, Julie Getzik, is an adult female resident of the State of Pennsylvania with a

post office address of 320 Crabapple Drive, Washington, Pennsylvania 15301.

       6.      Plaintiff Stefan Getzik and Plaintiff Julie Getzik are spouses.




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 2 of 11 Document 1
       7.      Defendant, Hendrickson Chiropractic Office, S.C. (hereinafter simply “Defendant

Company”), was, at all material times herein, a commercial entity with a principal address of 2020

Jackson Street, Oshkosh, Wisconsin 54901.

       8.      Defendant, Jana L. Garl (hereinafter simply “Defendant Garl”), was, at all material

times herein, an individual resident of the State of Wisconsin with a principal address of 2020

Jackson Street, Oshkosh, Wisconsin 54901.

       9.      Defendant Company is a chiropractic office.

       10.     Gerald F. Hendrickson owns, operates, and manages Defendant Company.

       11.     Defendant Garl is Gerald F. Hendrickson’s spouse.

       12.     During the relevant time periods as stated herein, Defendant Garl, in addition to

Gerald F. Hendrickson, owned, operated, and managed Defendant Company.

       13.     During the relevant time periods as stated herein, Defendant Company was an

“employer” as that term is defined under the WWPCL.

       14.     During the relevant time periods as stated herein, Plaintiffs were “employed” by

and/or “employees” of Defendant Company, as these terms are defined under the WWPCL.

                                 GENERAL ALLEGATIONS

       15.     On or about September 1, 2019, Defendant Company hired Plaintiff Stefan Getzik

as a Chiropractor.

       16.     During Plaintiff Stefan Getzik’s employment with Defendant Company,

Defendant Company compensated Plaintiff Stefan Getzik on a salaried basis, in addition to other

forms of compensation for hours worked and work performed.

       17.     In approximately November 2019, Defendant Company hired Plaintiff Julie

Getzik as an Office Employee.




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 3 of 11 Document 1
        18.   During Plaintiff Julie Getzik’s employment with Defendant Company, Defendant

Company compensated Plaintiff Julie Getzik on an hourly basis.

        19.   During Plaintiffs’ employment with Defendant Company, Defendant Company

compensated Plaintiffs on approximately a bi-weekly basis via check.

        20.   During Plaintiffs’ employment with Defendant Company and in December 2019,

Plaintiffs performed compensable work at Defendant Company’s direction, for Defendant

Company’s benefit, and/or with Defendant Company’s knowledge.

        21.   On or about December 23, 2019, Plaintiffs’ employment with Defendant

Company ended.

        22.   After the end of Plaintiffs’ employment with Defendant Company on or about

December 23, 2019, Defendant Company did not compensate Plaintiffs for all hours worked and

work performed in December 2019 at Defendant Company’s direction, for Defendant

Company’s benefit, and/or with Defendant Company’s knowledge.

        23.   To date, Defendant Company has not compensated Plaintiffs for all hours worked

and work performed in December 2019 at Defendant Company’s direction, for Defendant

Company’s benefit, and/or with Defendant Company’s knowledge.

        24.   During Plaintiffs’ employment with Defendant Company, Defendant Company

suffered or permitted Plaintiffs to work without appropriately and lawfully compensating them

for all hours worked each workweek in December 2019.

        25.   During Plaintiffs’ employment with Defendant Company, Plaintiffs’ paychecks did

not properly or lawfully compensate them for all hours worked each workweek in December

2019.




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 4 of 11 Document 1
       26.     Defendant Company knew or should have known that Plaintiffs must be

compensated for any and all hours worked (and for any and all hours Defendant Company

suffered or permitted them to work) each workweek in December 2019 in accordance with the

WWPCL.

       27.     Defendant Company had a statutory duty to comply with the WWPCL and to

remedy WWPCL violations of which it was aware and/or of which it should have been aware.

       28.     Defendant Company owes Plaintiffs earned and unpaid wages for work performed

in December 2019 and during Plaintiffs’ employment with it for which Plaintiffs were not properly

and lawfully compensated, plus an equal amount for liquidated damages, in an amount to be

determined.

       29.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, Defendant Garl accessed Plaintiff Stefan Getzik’s personal Gmail e-

mail account – “drstefangetzikdc@gmail.com” – via Defendant Company’s desktop computer(s).

       30.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, Defendant Garl accessed Plaintiff Stefan Getzik’s personal Gmail e-

mail account – “drstefangetzikdc@gmail.com” – via Defendant Company’s desktop computer(s)

without Plaintiff Stefan Getzik’s authorization or permission.

       31.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, employees of Defendant Company, of their own volition and/or at the

direction of Defendant Garl, accessed Plaintiff Stefan Getzik’s personal Gmail e-mail account –

“drstefangetzikdc@gmail.com” – via Defendant Company’s desktop computer(s).

       32.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, employees of Defendant Company, of their own volition and/or at the




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 5 of 11 Document 1
direction of Defendant Garl, accessed Plaintiff Stefan Getzik’s personal Gmail e-mail account –

“drstefangetzikdc@gmail.com” – via Defendant Company’s desktop computer(s) without

Plaintiff Stefan Getzik’s authorization or permission.

       33.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, Defendant Garl and employees of Defendant Company, without

Plaintiff Stefan Getzik’s authorization or permission, accessed Plaintiff Stefan Getzik’s personal

Gmail e-mail account – “drstefangetzikdc@gmail.com” – via Defendant Company’s desktop

computer(s) and read through Plaintiff Stefan Getzik’s personal emails and information, printed

copies of Plaintiff Stefan Getzik’s personal emails and information, and electronically forwarded

Plaintiff Stefan Getzik’s personal emails and information to third parties, including but not limited

to Defendant Company’s legal counsel.

       34.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, Defendant Garl, without Plaintiff Stefan Getzik’s authorization or

permission,   accessed    Plaintiff   Stefan   Getzik’s   personal    Gmail    e-mail   account    –

“drstefangetzikdc@gmail.com” – via Defendant Company’s desktop computer(s), printed copies

of Plaintiff Stefan Getzik’s personal emails and information, and paraded said emails and

information around Defendant Company, exclaiming: “You’re not going to believe this email!”

       35.     Upon information and belief and after the end of Plaintiff Stefan Getzik’s

employment with Defendant Company on or about December 23, 2019, Defendant Garl and

employees of Defendant Company, without Plaintiff Stefan Getzik’s authorization or permission,

accessed Plaintiff Stefan Getzik’s personal Gmail e-mail account – “drstefangetzikdc@gmail.com”

– via Defendant Company’s desktop computer(s) because Plaintiff Stefan Getzik’s password for

his personal Gmail e-mail account was saved on Defendant Company’s desktop computer(s).




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 6 of 11 Document 1
       36.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company on

or about December 23, 2019, Defendant Garl communicated false statements about and/or

regarding Plaintiff Stefan Getzik to third parties, current and/or former patients of Defendant

Company, and/or individuals other than Plaintiff Stefan Getzik, including but not limited to: that

Defendant Garl “found porn in [Plaintiff Stefan Getzik’s] email account,” or words to that effect;

and that Plaintiffs were “swingers.”

       37.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company,

the false statements about and/or regarding Plaintiff Stefan Getzik that Defendant Garl

communicated to third parties, current and/or former patients of Defendant Company, and/or

individuals other than Plaintiff Stefan Getzik, as identified herein, were intended to harm

Plaintiff Stefan Getzik.

       38.     After the end of Plaintiff Stefan Getzik’s employment with Defendant Company,

the false statements about and/or regarding Plaintiff Stefan Getzik that Defendant Garl

communicated to third parties, current and/or former patients of Defendant Company, and/or

individuals other than Plaintiff Stefan Getzik, as identified herein, were damaging and harmful to

Plaintiff Stefan Getzik’s reputation and image.

   FIRST CAUSE OF ACTION – STORED COMMUNICATIONS ACT VIOLATIONS

       39.     Plaintiffs reassert and incorporate by reference all paragraphs set forth above as if

restated herein.

       40.     Defendants intentionally accessed Plaintiff Stefan Getzik’s personal e-mail

account, without his authorization or permission, in reckless disregard for his federally protected

rights under the Store Communications Act, 18 U.S.C. §§ 2701 et. seq.




         Case 1:20-cv-00234-WCG Filed 02/14/20 Page 7 of 11 Document 1
        41.      As a result of Defendants’ actions, Plaintiff Stefan Getzik has suffered statutory

damages and incurred attorneys’ fees and costs.

                    SECOND CAUSES OF ACTION – WWPCL VIOLATIONS

        42.      Plaintiffs reassert and incorporate by reference all paragraphs set forth above as if

restated herein.

        43.      At all times material herein, Plaintiffs were employees of Defendant Company

within the meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat.

§104.01(2)(a).

        44.      At all times material herein, Defendant Company was an employer of Plaintiffs

within the meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a),

and Wis. Admin. Code § DWD 272.01(5).

        45.      At all times material herein, Defendant Company employed Plaintiffs within the

meaning of Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code §

DWD 272.01.

        46.      At all times material herein, Plaintiffs regularly performed activities that were an

integral and indispensable part of their principal activities without receiving compensation for

these activities.

        47.      During Plaintiffs’ employment with Defendant Company, Plaintiffs performed

compensable work at Defendant Company’s direction, for Defendant Company’s benefit, and

with Defendant Company’s knowledge without receiving compensation for any and all hours

worked and work performed at their regular hourly rates of pay and/or at their agreed-upon

wage(s), in accordance with and as defined in Wis. Stat. § 109.01(3), in violation the WWPCL.




          Case 1:20-cv-00234-WCG Filed 02/14/20 Page 8 of 11 Document 1
         48.   Since the end of Plaintiffs’ employment with Defendant Company on or about

December 23, 2019, Defendant Company has not compensated Plaintiffs for all hours worked and

work performed during their respective periods of employment with Defendant Company and at

their regular hourly rates of pay and/or at their agreed-upon wage(s), in accordance with and as

defined in Wis. Stat. § 109.01(3), in violation the WWPCL.

         49.   Wis. Stat. § 109.03 requires payment of all wages earned by employees to a day

not more than thirty-one (31) days prior to the date of payment.

         50.   The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

         51.   As set forth above, Plaintiffs sustained losses in compensation as a proximate

result of Defendant Company’s violations. Accordingly, Plaintiffs seek damages in the amount of

their unpaid compensation, injunctive relief requiring Defendant Company to cease and desist

from its violations of the Wisconsin laws described herein and to comply with them, and such

other legal and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11,

Plaintiffs may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         52.   Plaintiffs seek recovery of attorneys’ fees and the costs of this action to be paid by

Defendant Company, pursuant to the WWPCL.

                       THIRD CAUSE OF ACTION – DEFAMATION

         53.   Plaintiffs reassert and incorporate by reference all paragraphs set forth above as if

restated herein.




          Case 1:20-cv-00234-WCG Filed 02/14/20 Page 9 of 11 Document 1
       54.      After the end of Plaintiff Stefan Getzik’s employment with Defendant Company,

Defendant Garl communicated false statements about and/or regarding Plaintiff Stefan Getzik to

third parties and/or individuals other than Plaintiff Stefan Getzik, as identified herein.

       55.      After the end of Plaintiff Stefan Getzik’s employment with Defendant Company,

the false statements about and/or regarding Plaintiff Stefan Getzik that Defendant Garl

communicated to third parties and/or individuals other than Plaintiff Stefan Getzik, as identified

herein, were intended to harm Plaintiff Stefan Getzik.

       56.      After the end of Plaintiff Stefan Getzik’s employment with Defendant Company,

the false statements about and/or regarding Plaintiff Stefan Getzik that Defendant Garl

communicated to third parties and/or individuals other than Plaintiff Stefan Getzik, as identified

herein, were not privileged.

       57.      After the end of Plaintiff Stefan Getzik’s employment with Defendant Company,

the false statements about and/or regarding Plaintiff Stefan Getzik that Defendant Garl

communicated to third parties and/or individuals other than Plaintiff Stefan Getzik, as identified

herein, were damaging and harmful to Plaintiff Stefan Getzik’s reputation and image.

       58.      As a result of Defendant Garl’s unlawful conduct as described herein, Plaintiff

Stefan Getzik has suffered damages in the form of emotional distress, pain and suffering, loss of

reputation, and attorneys’ fees and costs.

       WHEREFORE, Plaintiffs respectfully requests that this Court:

       1. Order civil damages against Defendants consistent with the Stored Communications

             Act and in amounts the Court deems just and equitable;

       2. Order Defendant Company to make Plaintiffs whole by providing reimbursement for

             unpaid wages, for pre-judgment and post-judgment interest, and for all times spent




        Case 1:20-cv-00234-WCG Filed 02/14/20 Page 10 of 11 Document 1
          performing compensable work for which Plaintiffs were not properly paid under the

          WWPCL;

      3. Order Defendants to make Plaintiff Stefan Getzik whole by providing appropriate

          monetary damages in the form of compensatory damages and/or punitive damages as

          provided by the Stored Communications Act and under Wisconsin common law;

      4. Grant to Plaintiffs liquidated damages against Defendant Company under the

          WWPCL;

      5. Grant to Plaintiffs attorneys’ fees, costs, and disbursements as provided by the Stored

          Communications Act and the WWPCL; and

      6. Grant to Plaintiffs whatever other relief this Court deems necessary and proper.

      PLAINTIFFS DEMAND A JURY AS TO ALL TRIABLE ISSUES.

      Dated this 14th day of February, 2020

                                              WALCHESKE & LUZI, LLC
                                              Counsel for Plaintiffs

                                              s/ Scott   S. Luzi         ______
                                              James A. Walcheske, State Bar No. 1065635
                                              Scott S. Luzi, State Bar No. 1067405
                                              David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
dpotteiger@walcheskeluzi.com
sluzi@walcheskeluzi.com




       Case 1:20-cv-00234-WCG Filed 02/14/20 Page 11 of 11 Document 1
